BELCHER, Commissioner.
The conviction is for the offense of procuring; the punishment, one month in jail and a fine of $50.
Motion for a new trial was overruled and notice of appeal was given on July 1, 1955.
The statement of facts and bills of exception were filed in the trial court on September 30, 1955', which was after the expiration of 90 days provided by Arts. 759a and 760d, Vernon’s Ann.C.C.P., and cannot be considered.
All proceedings appearing regular, the judgment of the trial court is affirmed.
Opinion approved by the Court.